Case 5:18-cv-00329-DSF-SHK Document 36 Filed 05/26/20 Page 1 of 1 Page ID #:143
                                                                            JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



    KEITH RAYMOND,                      EDCV 18-329 DSF (SHKx)
           Plaintiff,
                                        JUDGMENT
                     v.

    COUNTY OF RIVERSIDE, et al.,

             Defendants.



       The Court having granted a motion to dismiss pursuant to Rule
    41(b) of the federal Rules of Civil Procedure,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    the action be dismissed with prejudice, and that Defendant recover
    costs of suit pursuant to a bill of costs filed in accordance with 28
    U.S.C. § 1920.



    Date: May 26, 2020                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge
